 

Exhibit 10.1

 

SERVICES AGREEMENT

 

Between:

 

(1)Majesco, a California corporation, with offices located at 412 Mt. Kemble
Avenue, Suite 110C, Morristown, New Jersey 07960 (“Majesco”); and

 

(2)Digility, Inc., a Delaware corporation, with offices located at 685 Route
202/206, Bridgewater, NJ 08807 (“Digility”)

 

Each a Party and together the Parties.

 

The Agreement:

 

The Parties hereby agree as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this Agreement, unless the context otherwise requires, the following words
have the following meanings:

 

“Agreement” means this agreement between Majesco and Digility comprising these
terms and conditions together with any Schedules and documents which are
incorporated into this agreement by express reference (such documents being part
of this agreement to the extent so referenced) or are to be made a part of this
agreement in accordance with Clause 11.2;

 

“Charges” means the charges, as specified in Schedule B, together with such
other charges as may be agreed between the parties from time to time, payable by
Digility to Majesco under this Agreement in consideration of the provision of
the Services;

 

“Confidential Information” means all information designated as such by either
party in writing together with all other information which relates to the trade
secrets, personnel, customers and suppliers of either party or information which
may reasonably be regarded as the confidential information of the Disclosing
Party;

 

“Disclosing Party” means the party disclosing Confidential Information for the
purposes of Clause 7;

 

“Dispute Resolution Procedure” means the procedure as specified in Clause 13;

 

“Effective Date” means March 1, 2016;

 

  1 

 

  

“Personnel” means Majesco’s personnel who are engaged in providing the Services
to Digility (including any agents and subcontractors);

 

“Receiving Party” means the party in receipt of Confidential Information for the
purposes of Clause 7;

 

“Services” means the services to be provided by Majesco to Digility under this
Agreement as specified in Schedule A hereto;

 

“Term” has the meaning given to it in the relevant Clause 2;

 

“Working Day” means Monday to Friday (inclusive) but excludes public holidays in
the locality from which the Services are being provided; and

 

“Year” means any twelve month period commencing the Effective Date and
anniversaries of that date.

 

1.2In this Agreement words importing the singular include the plural and vice
versa and words importing gender include any other gender.

 

1.3The headings in this Agreement are for ease of reference and shall not affect
the construction of this Agreement.

 

1.4In the event and to the extent only of any conflict between these terms and
conditions and the provisions of a Schedule, the following order of precedence
shall apply (in descending order of precedence):

 

1.4.1these terms and conditions; and

 

1.4.2the provisions of the relevant Schedule.

 

2.COMMENCEMENT AND DURATION

 

2.1This Agreement shall come into force on the Effective Date and shall remain
in full force and effect unless and until either party exercises its rights to
terminate this Agreement in accordance with Clause 8.

 

3.MAJESCO OBLIGATIONS

 

3.1Majesco shall provide the Services set forth in Schedule A.

 

3.2Majesco shall ensure that their Personnel comply with all the terms and
conditions of this Agreement in the performance of the Services.

 

4.DIGILITY OBLIGATIONS

 

4.1Majesco shall be entitled to rely fully on all information provided by
Digility in providing the Services.

 

  2 

 

  

4.2Majesco will not have any liability under this Agreement if it is unable to
provide the Services on a timely basis due to any delay or failure by Digility
(or its employees, agents, or third party suppliers) in complying with its
obligations pursuant to this Agreement. Majesco shall, subject to Clause 3, also
be entitled to:

 

4.2.1adjust the date of delivery of the Services to accommodate the impact of
such failure or delay;

 

4.2.2charge Digility additional fees where such failure or delay causes Majesco
to incur additional unanticipated costs; and/or

 

4.2.3terminate this Agreement in accordance with Clause 8.1.1 where such failure
or delay prevents Majesco from performing its obligations hereunder for a
continuous period of thirty (30) days or more.

 

4.3Majesco shall use its reasonable endeavours to mitigate the impact of any
delay or failure of Digility (or its employee, agent or third party supplier of
Digility) on its ability to provide the Services.

 

5.CHARGES AND PAYMENT

 

5.1In consideration of the performance of the Services in accordance with the
terms of this Agreement, Digility shall pay the Charges as set out in Schedule B
hereto.

 

5.2Payment shall be made within thirty (30) days of receipt by Digility (at its
nominated address for invoices) of a written invoice.

 

5.3Digility agrees to pay all applicable sales and goods and services taxes
based on the payments made by Digility hereunder and under each Schedule, which
are imposed by a governmental agency having jurisdictions where Digility
conducts business.

 

5.4Invoices not paid when due will accrue interest at the rate of five percent
(5%) per annum from the date due until paid in full. All amounts due to Majesco
shall be paid in US currency.

 

5.5If Digility disputes the amount of any invoice, it shall notify Majesco of
this in writing, giving reasons for the dispute, within ten (10) Working Days of
receipt of the invoice and then:

 

5.5.1either Party shall be entitled to refer the dispute to the Dispute
Resolution Procedure; and

 

5.5.2Digility shall pay any undisputed part of the invoice in accordance with
Clause 5.2; and

 

5.5.3upon resolution of the disputed portion of the invoice, the residual amount
of the invoice shall be payable within thirty (30) days of the date of the
resolution.

 

  3 

 

  

5.6If Digility fails to pay the Charges by the due date for payment as specified
in Clause 5.3 or Clause 5.5, Majesco reserves the right to suspend services
under this Agreement and any associated Schedule if invoices remain unpaid for
forty five (45) days after invoice date. If an invoice remains unpaid for more
than sixty (60) days, then Majesco reserves the right to terminate this
Agreement immediately in accordance with Clause 8.1.1.

 

6.WARRANTIES

 

6.1Both parties warrant that they have the right, power and authority to enter
into this Agreement.

 

Majesco Warranties

 

6.2Majesco warrants to Digility that:

 

6.2.1the Services shall be performed in a timely and professional manner using
appropriately skilled, experienced and qualified Personnel; and

 

6.2.2it shall comply with all applicable laws, enactments, orders and
regulations in the performance of its obligations hereunder.

 

6.3Except as expressly stated in this Agreement and to the maximum extent
permitted by applicable law, all other warranties and conditions, whether
express, implied or statutory, regarding the Services, including, but not
limited to, any warranty of merchantability, satisfactory quality or fitness for
a particular purpose are hereby disclaimed.

 

6.4For any breach of the above warranties, Digility’s exclusive remedy, and
Majesco’s entire liability, will be the re-performance of the deficiently
performed Services to meet the above warranties.

 

Digility Warranties

 

6.5Digility warrants to Majesco that information or material supplied by
Digility for the purpose of enabling Majesco to perform the Services shall be
accurate and complete.

 

6.6Except as expressly stated in this Agreement and to the maximum extent
permitted by applicable law, all other warranties and conditions, whether
express, implied or statutory, including, but not limited to, any warranty of
merchantability, satisfactory quality or fitness for a particular purpose are
hereby disclaimed.

 

7.CONFIDENTIALITY

 

7.1Each Receiving Party acknowledges that the Confidential Information of the
Disclosing Party is valuable to such Disclosing Party and undertakes to keep
such Confidential Information secret and to protect and preserve the
confidential nature and secrecy of that Confidential Information.

 

  4 

 



 

7.2Each party may only use, reproduce or disclose the Confidential Information
of the other for the purposes of performing its obligations or exercising its
rights under this Agreement.

 

7.3The Receiving Party may disclose the Confidential Information of the
Disclosing Party on a need to know basis to:

 

7.3.1its legal advisers in order to advise it in relation to its rights under
this Agreement; and

 

7.3.2its employees, agents, subcontractors and Affiliates provided that the
disclosure is made solely for the purpose of performing its obligations or
exercising its rights under this Agreement.

 

7.4The Receiving Party may disclose Confidential Information of the Disclosing
Party:

 

7.4.1to the extent required by law or lawful requirement of any government or
governmental body, authority or agency having authority over the disclosing
party; or

 

7.4.2if required in connection with legal proceedings relating to this
Agreement,

 

but in each case subject to the Receiving Party giving the Disclosing Party
sufficient notice of any proposed disclosure to enable the Disclosing Party to
seek a protective order or other remedy to prevent the disclosure.

 

7.5The obligations of the Receiving Party in this Clause 7 does not apply to any
Confidential Information that:

 

7.5.1is or becomes public knowledge other than by breach of this Clause 7; or

 

7.5.2is in the possession of the Receiving Party without restriction in relation
to disclosure before the date of receipt from the Disclosing Party; or

 

7.5.3is received from a third party who lawfully acquired it and who is under no
obligation to the Disclosing Party restricting its disclosure; or

 

7.5.4is independently developed without access to the Confidential Information.

 

7.6Each party acknowledges that damages may not be an adequate remedy in the
event of breach of this Clause and that the Disclosing Party shall be entitled
to seek injunctive relief to protect the confidentiality of its Confidential
Information.

 

7.7The parties shall ensure that their personnel are bound by confidentiality
undertakings substantially similar to this Clause 7.

 

  5 

 

  

8.TERMINATION

 

8.1Either party may at any time, by notice in writing to the other party,
terminate this Agreement as from the date of service of such notice if the other
party:

 

8.1.1breaches any provision in this Agreement which expressly entitles the
non-breaching party to terminate this Agreement in accordance with this Clause;
or

 

8.1.2commits a material breach of any provision in this Agreement which is not
remediable or, if remediable, is not remedied within thirty (30) days after the
non-breaching party has given written notice to the breaching party requiring
such breach to be remedied; or

 

8.1.3becomes or is likely to become unable to pay its debts or becomes subject
to or itself invokes, or evidences an intention to invoke, any law or
proceedings (in any jurisdiction to which it is subject) relating to its
insolvency, liquidation, bankruptcy, winding-up, administration or dissolution
or to a rescheduling, composition or arrangement in respect of any of its debts
(otherwise than for the purposes of a bona fide amalgamation or reconstruction),
or it has a receiver or other encumbrancer appointed over any part of its
assets, allows a judgement against it to remain unsatisfied for more than
fourteen (14) days.

 

8.2This Agreement may be terminated by either party for any reason or no reason,
by providing the other party written notice of the termination thirty (30) days
in advance.

 

9.CONSEQUENCES OF TERMINATION

 

9.1The termination of this Agreement shall not prejudice or affect any right of
action or remedy which shall have accrued or shall thereafter accrue to either
party.

 

9.2In the event that this Agreement is terminated or expires, each party shall
return to the other party all property (including Confidential Information)
belonging to the other party then in its possession.

 

9.3If this Agreement is terminated by Digility pursuant to Clause 8.2 or by
Majesco pursuant to Clause 8.1, Digility shall pay to Majesco:

 

9.3.1all Charges due and payable up to the date of termination of the Agreement;

 

9.3.2the unavoidable costs of cancelling or assigning any leases, licences or
other third party agreements; and

 

9.3.3such other amounts as are set out in Schedule B:

 

in accordance with the provisions of Clause 5.

 

  6 

 

  

If this Agreement is terminated by Majesco pursuant to Clause 8.2, Digility
shall pay to Majesco, all Charges due and payable up to the date of termination
of this Agreement.

 

9.4Following the expiry or termination of this Agreement neither party shall
have any further obligation or right with respect to the other party except that
this Clause 9 and Clauses 1, 7, 10, 12, 13.3, 13.8 and 13.9 will survive
termination or expiry of this Agreement.

 

10.LIMITATION OF LIABILITY

 

10.1This Clause 10 prevails over the other Clauses and sets out the parties’
entire liability (including any liability for the acts and omissions of its
employees, agents and sub-contractors) to each other in respect of:

 

10.1.1any breach of its contractual obligations or conditions under this
Agreement; and

 

10.1.2any representation, warranty, statement or tortious act or omission
(including negligence) arising under or in connection with this Agreement.

 

10.2Neither party excludes liability to the other for:

 

10.2.1personal injury (including sickness and death) to the extent that such
injury results from the negligence or wilful default of itself, its servants,
agents or sub-contractors; and

 

10.2.2fraud or fraudulent misrepresentation.

 

Except as provided in Clauses 10.2, Majesco’s total cumulative liability to
Digility and all of its affiliates under this Agreement, including any award of
attorney’s fees or costs, for any and all claims whenever made whether in
contract, tort or otherwise, or related to any one event or connected series of
events, shall be limited to and shall not exceed the fees actually received by
Majesco from Digility under the applicable Schedule during the immediately
preceding twelve (12) month period to which such liability relates, regardless
of the legal theory under which such liability is imposed.

 

10.3Except as provided in Clause 10.2 and 10.3, neither party shall be liable to
the other under or in connection with this Agreement, whether in contract, tort
(including negligence), misrepresentation (other than where made fraudulently),
breach of warranty or statutory duty or otherwise for:

 

10.3.1any loss of business, contracts, profits, anticipated savings, goodwill,
or revenue; or

 

10.3.2any indirect or consequential loss whatsoever incurred by the other,
whether or not the possibility of such loss has been advised in advance.

 

  7 

 

  

11.AMENDMENTS

 

11.1No amendment to the provisions of this Agreement shall be effective unless
and until made in accordance with this Clause 11.

 

11.2Any amendment to this Agreement must be made in writing, must expressly
refer to the Clause(s) amended and must be approved on behalf of each party by
an authorised signatory.

 

12.DISPUTE RESOLUTION PROCEDURE

 

12.1Except where expressly stated otherwise in this Agreement, all disputes
arising out of or in connection with this Agreement between the parties or any
failure between them to reach agreement on any matter requiring agreement within
a specified period, shall be determined in accordance with the Dispute
Resolution Procedure as set out below.

 

12.2Escalation

 

12.2.1All disputes between the parties arising out of or relating to this
Agreement shall be referred by either party to a director of Majesco and a
director of Digility for resolution.

 

12.2.2If any dispute is not resolved by the parties representatives defined in
Clause 12.2.1 within ten (10) Working Days after referral, the parties shall
submit the dispute to arbitration in accordance with Clause 12.3 below.

 

12.3Arbitration

 

As to any claim by either party (a “Claimant”) that the other has failed to
comply in any material respect with the terms of this Agreement, the Claimant
shall give the other party (the “Recipient”) written notice specifying in detail
the nature and cause of the dispute and the resolution desired. Such written
notice shall be sent within thirty (30) days after the condition giving rise to
the claim is first recognized, and the Recipient shall have thirty (30) days
after its receipt of such written notice to cure the condition giving rise to
the claim.

 

a.          The parties shall negotiate in good faith with respect to any such
claim. In the event that the parties are unable to resolve any disputed matter
arising hereunder, the unresolved matter shall be resolved by arbitration.
Arbitration shall be initiated by one party’s making a written demand on the
other party and simultaneously filing copies of such demand, together with the
required fees, with the regional office of the American Arbitration Association
(“AAA”). Within twenty one (21) days after such filing, each party shall
designate an arbitrator. The arbitrators so designated shall, within fourteen
(14) days after their respective appointments, select a third arbitrator, who
shall be experienced in the subject areas of computer transactions, including,
but not limited to, hardware and software purchase and license agreements. In
the event that the arbitrators designated by the parties hereto are unable to
agree upon a third arbitrator, then such arbitrators shall apply to the AAA to

 

  8 

 

  

designate and appoint a person meeting the criteria set forth above as the third
arbitrator. In the event the party upon whom the original arbitration demand was
served shall fail to designate an arbitrator within the fourteen (14) day
period, the arbitrator designated by the party requesting arbitration shall act
as the sole arbitrator and shall be deemed to be the single, mutually approved
arbitrator to resolve the matter under dispute.

 

b.          The arbitration shall be held in New Jersey. The AAA Commercial
Rules of Arbitration (the “AAA Rules”) shall govern all proceedings unless
otherwise provided herein. In case of conflict between the AAA Rules and this
Agreement, the provisions of this Agreement shall govern.

 

c.          The parties expressly covenant and agree to be bound by the decision
of the arbitration panel and accept any such decision as the final determination
of the matter under dispute. The award of the arbitrators shall be binding and
may be entered as a judgment in any court of competent jurisdiction.

 

d.          The prevailing party in any arbitration shall be entitled to
reasonable attorneys’ fees and expenses from the other party as part of the
arbitration award.

 

13.GENERAL

 

13.1Force Majeure

 

13.1.1Neither party shall be liable to the other under this Agreement for any
failure to perform its obligations hereunder or for any loss or damage which may
be suffered by the other party due to any circumstances beyond its reasonable
control including without limitation any Act of God, failure or shortage of
power supplies, flood, lightning or fire, strike or other industrial action the
act or omission of Government or other competent regulatory authority, war,
military operations, or riot.

 

13.1.2If either party wishes to rely upon this Clause 13.1 it shall send written
notice to the other party explaining the relevant force majeure circumstances
and both parties shall take all reasonable steps to mitigate the impact of such
force majeure event.

 

13.1.3Either party may terminate this Agreement in whole or in part where a
force majeure event has substantially prevented or delayed either party from
performing its obligations under this Agreement continuously during the
immediately preceding sixty (60) days.

 

13.2Assignment and Sub-Contracting

 

13.2.1Neither Party shall without the written consent of the other Party assign,
subcontract, transfer or declare a trust of this Agreement or any of its rights
or obligations, in whole or in part.

 

  9 

 

  

13.2.2Majesco may subcontract any of its rights and obligations hereunder,
provided that in such circumstances Majesco shall not be relieved of any of its
obligations nor of any of its liabilities under this Agreement and shall ensure
that the subcontractor complies with the relevant provisions of this Agreement.

 

13.3Communications

 

Any notice or request required or permitted to be given or made under this
Agreement shall be in writing. Such notice or request shall be deemed to have
been served as follows: (i) if delivered by hand, at the time and date of
delivery; or (ii) if sent to the address of the relevant party, as set out in
this Agreement or to such other address as notified to the other party in
writing, by recorded delivery or registered post, 48 hours from the date of
posting (such date as evidenced by postal receipt or the equivalent).

 

13.4Severability

 

If any provision (or part of a provision) of this Agreement is found to be
invalid, illegal or unenforceable under any applicable law, such provision
shall, insofar as it is severable from the remaining terms, be deemed to be
omitted and severed from this Agreement and shall in no way affect the legality,
validity or enforceability of the remaining terms. In the event of a holding of
invalidity so fundamental as to prevent the accomplishment of the purpose of
this Agreement, the parties shall immediately commence good faith negotiation to
remedy such invalidity.

 

13.5Waiver

 

Any waiver or relaxation, whether partly or wholly, of any of the terms or
conditions of this Agreement shall be valid only if in writing and shall apply
only to a particular occasion and shall not be continuing and further shall not
constitute a waiver or relaxation of any other terms or conditions.

 

13.6Third Party Rights

 

Except where expressly provided to the contrary, this Agreement is not intended
to be for the benefit of, and shall not be enforceable by, any person who is not
named at the date of this Agreement as a party to it. The parties to this
Agreement reserve the right to rescind or vary this Agreement without the
consent of any third party who is expressly entitled to enforce this Agreement.

 

13.7Relationship of the Parties

 

The Parties acknowledge and agree that this Agreement shall not constitute,
create or otherwise give effect to a joint venture or a partnership of any kind
and neither party shall have the right to bind the other without the other’s
prior written consent.

 

  10 

 

  

13.8Entire Agreement

 

This Agreement sets out the full extent of the Parties’ obligations and
liabilities arising out of or in connection with this Agreement or any
collateral contract, and there are no conditions, warranties, representations or
terms, express or implied, that are binding on the Parties except as
specifically stated or contemplated in this Agreement; any condition, warranty,
representation or other term which might otherwise be implied into or
incorporated in this Agreement or any collateral contract, whether by statute,
common law or otherwise, is hereby expressly excluded.

 

13.9Governing Law and Jurisdiction

 

The construction, validity and performance of this Agreement and all
non-contractual obligations arising from or connected with this Agreement shall
be governed by the laws of New Jersey, without regard to New Jersey’s choice of
law rules.

 

IN WITNESS OF WHICH, the parties have executed this Agreement by their duly
authorised representatives on the date first written below.

 

EXECUTED by the parties

 

For and on behalf of MAJESCO:   For and on behalf of DIGILITY:           By: /s/
Bithindra Bhattacharya   By: /s/ Anant Thakrar           Name:

Bithindra Bhattacharya

  Name:

Anant Thakrar

          Date: 3/1/2016   Date: 1 March 2016

 

  11 

 

  

SCHEDULE A – THE SERVICES

 

The Services shall consist of the provision of the following:

 

1.Managed office accommodation and facilities (excluding fees for rent &
utilities for office space which are part of the sublease agreement);

2.Managed office IT infrastructure and networks;

3.Corporate support services, including HR and payroll, legal, recruitment and
resourcing, immigration, travel management and such other corporate services as
Majesco normally provides in the ordinary course of its business to its business
operations in the United States;

 

  12 

 

  

SCHEDULE B – THE CHARGES

 

The Charges for the Services consist of:

 

1.a Monthly Core Charge of $3,750; and

2.a pass through of the actual costs of providing the Services incurred in
excess of the Monthly Core Charge will be billed in addition to Monthly Core
Charge in arrears but to be pre agreed prior to any charges being made.

3.A one-time additional service fee for the set-up of Digility of $1,000

4.Charges will be reviewed after six months from the effective date to determine
if any changes need to be made to the Monthly Core Charge based on actual usage

 

The Monthly Core Charge covers the following services:

 

1.Managed office accommodation and facilities;

2.Managed office IT infrastructure and networks (for clarification, this
excludes direct pass through costs like laptops, mobile phone charges, etc.);

3.Corporate support services, including HR and payroll, legal, recruitment and
resourcing, immigration, travel management and such other corporate services as
Majesco normally provides in the ordinary course of its business to its business
operations in the United States;

 

Any third party costs not included within Services, for example, insurance,
marketing events, laptops, mobile phone charges, etc. will be charged on the
basis of pass through of the actual costs.

 

Any support services by Majesco staff not included within Services, for example,
pre-sales support, sales support, marketing support, etc. will be charged on a
basis to be determined separately between both parties but before provision of
such services.

 



  13 

